UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6546


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANIEL CHRISTOPHER JACKSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:12-cr-00012-GMG-RWT-1)


Submitted: August 21, 2017                                        Decided: August 30, 2017


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Daniel Christopher Jackson, Appellant Pro Se. Paul Thomas Camilletti, Assistant United
States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Christopher Jackson pleaded guilty to possession of child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B) (2012), and the district court sentenced Jackson

to 70 months of imprisonment, followed by 10 years of supervised release. Prior to his

release from incarceration, Jackson filed a motion to modify the conditions of his

supervised release, requesting that the court remove the condition prohibiting the

excessive use of alcohol. The court denied Jackson’s motion, but modified the condition

to prohibit Jackson from possessing or consuming alcohol altogether, and Jackson

appeals from the court’s modification of this condition.

       On appeal, Jackson argues that the district court erred in modifying the conditions

of his supervised release without holding a hearing. We agree. A district court may

modify, reduce, or enlarge the conditions of supervised release at any time prior to the

expiration or termination of supervised release, pursuant to the provisions of the Federal

Rules of Criminal Procedure. 18 U.S.C. § 3583(e)(2) (2012). “Before modifying the

conditions of probation or supervised release, [however,] the court must hold a hearing at

which the person has the right to counsel and an opportunity to make a statement and

present any information in mitigation.” Fed. R. Crim. P. 32.1(c)(1). The court may

dispense with a hearing prior to modifying the conditions of supervised release only if the

defendant waives the hearing or the modification is favorable to the defendant and the

government has received notice of the modification and did not object. Fed. R. Crim. P.

32.1(c)(2); see also United States v. Conner, 495 F. App’x 367, 369 (4th Cir. 2012) (Nos.

11-7589, 11-7601).

                                            2
       Here, the court failed to hold a hearing prior to modifying the terms of Jackson’s

supervised release. Jackson did not waive his right to a hearing and the modification was

more restrictive and thus not favorable to Jackson. The court was therefore obligated to

hold a hearing prior to modifying the conditions of Jackson’s supervised release. See

Conner, 495 F. App’x at 369; see also United States v. Colson, 675 F. App’x 624, 627-28

(7th Cir. 2017) (No. 16-2391) (where defendant asked for modification of, inter alia,

standard condition related to alcohol and controlled substance consumption, the court

erred in failing to hold a hearing prior to adding psychoactive substances to the ban on

use of controlled substances).

       Accordingly, we grant Jackson leave to proceed in forma pauperis, vacate the

district court’s order, and remand for further proceedings.      We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                           VACATED AND REMANDED




                                            3